DETAILED ACTION
This Office Action is in response to the RCE filed on 11/04/2021.
Claims 1, 4-8, 11-15, 18-20 are pending claims; Claims 1, 8 and 15 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/21 has been entered.

Priority
Applicant’s claims for the benefit of U.S. Patent application No. 15/149,146 filed on 05/08/2016 (now U.S. Patent No. 10,545,652) which claims for the benefit of U.S. Patent application No. 12/976858 (now U.S. Patent No. 9,363,579) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers: 10545652 & 9363579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
As the result, the previous double patenting rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Marina Portnova (Reg. No. 45,750) on 01/14/2022.

The application has been amended as follows: 

6. (Currently amended) The method of claim 5, further comprising presenting an indicator indicating the magnitude and the direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed differently.

13. (Currently amended) The non-transitory computer readable medium of claim 12, further comprising presenting an indicator indicating the magnitude and the direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed differently.

20. (Currently amended) The system of claim 19, wherein the operations further comprise presenting an indicator indicating the magnitude and the direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed differently.

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Lin et al. (US 2010/0303440 A1), Barsook et al. (US 2010/0082585 A1), Wessel et al. (US 2008/0007570 A1), and Arriola (US 2012/0079421 A1) fail to clearly teach or fairly suggest the combination of following limitations: 
responsive to receiving the first drag gesture:

responsive to receiving the second drag gesture:
seeking to the third point in the second direction and at a second speed corresponding to the second magnitude of the second drag gesture while presenting one or more subsets of the plurality of thumbnails, the one or more subsets of the plurality of thumbnails reflecting one or more portions of the content item being arranged based on the predetermined order, and including a thumbnail associated with the third point, wherein thumbnails associated with content preceding the second content of the content items are displayed after the thumbnail associated with the third point at a scrolling speed corresponding to the second magnitude of the second drag gesture.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179